NO. 07-12-0299-CR

                                 IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                          AT AMARILLO

                                             PANEL D

                                        JANUARY 3, 2013

                             ______________________________


                         RODNEY BRYANT CARNES, APPELLANT

                                                  V.

                             THE STATE OF TEXAS, APPELLEE

                          _________________________________

          FROM THE COUNTY COURT AT LAW NO. 8 OF TRAVIS COUNTY;

          NO. C-1-CR-12-205007; HONORABLE CARLOS BARRERA, JUDGE

                            _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                                   MEMORANDUM OPINION


       In presenting this appeal, counsel has filed an Anders 1 brief in support of a

motion to withdraw. We grant counsel’s motion and affirm.


       In support of her motion to withdraw, counsel certifies she has diligently reviewed

the record and, in her opinion, the record reflects no reversible error upon which an

appeal can be predicated. Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396,

1
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
18 L. Ed. 2d 493 (1987); Monroe v. State, 671 S.W.2d 583, 585 (Tex.App.—San Antonio

1984, no pet.). Thus, she concludes the appeal is frivolous.


        Counsel has candidly discussed why, under the controlling authorities, there is

no error in the court’s judgment.                 See High v. State, 573 S.W.2d 807, 813

(Tex.Crim.App. 1978). Counsel has also shown that she sent a copy of the brief to

Appellant and informed Appellant that, in counsel’s view, the appeal is without merit. In

addition, counsel has demonstrated that she notified Appellant of his right to review the

record and file a pro se response if he desired to do so. The Clerk of this Court also

advised Appellant by letter of his right to file a response to counsel’s brief. Appellant did

not file a response. The State elected not to file a brief.


        We have independently examined the entire record to determine whether there

are any non-frivolous grounds which might support the appeal. See Penson v. Ohio,

488 U.S. 75, 80, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State, 813 S.W.2d
503, 511 (Tex.Crim.App. 1991). We have found no such grounds. After reviewing the

record and counsel’s brief, we agree with counsel that the appeal is frivolous. See

Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex.Crim.App. 2005).


        Accordingly, counsel’s motion to withdraw is granted and the trial court’s

judgment is affirmed. 2


                                                          Patrick A. Pirtle
                                                              Justice

Do not publish.
2
 In granting counsel’s motion to withdraw, however, we remind counsel of the “educational” duty to inform
Appellant of this Court’s decision and of his right to file a pro se petition for discretionary review in the
Criminal Court of Appeals. Ex parte Owens, 206 S.W.3d 670, 673-74 (Tex.Crim.App. 2006).

                                                     2